I dissent from the majority opinion as I find in this record no legal justification whatsoever for this court to issue a writ prohibiting the court below from proceeding with the Grand Jury investigation it has ordered. The writ of prohibition is referred to by jurists and textbook writers as an "extraordinary writ", and as such it is aptly named for it has been issued by courts only on rare and extraordinary occasions to meet extraordinary emergencies. How extraordinary this writ is is evidenced by the fact that during the 222 years existence of the Supreme Court of Pennsylvania, during which period there probably have been several thousands of Grand Jury *Page 327 
investigations, this court has prohibited a grand jury investigation only once.
In that case McNair's Petition, 324 Pa. 48, 187 A. 498, this court issued a writ prohibiting a proposed investigation "into the conduct of the magisterial system in the City of Pittsburgh". We said (p. 62) "As it was admitted there was no bad faith and the mistake [of the magistrate whose act precipitated the investigation] was an error of judgment, neither the district attorney nor the Grand Jury under such conditions could impose criminal liability . . . The most important consideration was the propriety of the disposition of these cases by the magistrate, and that involved the exercise of judicial discretion as to the proper course to be pursued . . . The use of the Grand Jury as an inquisitorial body is to be limited to the investigation of criminal conduct and is not to be extended to the review of judicial discretion". The substance of the court's decision in that case is that a grand jury cannot investigate matters which are admittedlynon-criminal in nature. As a writer in the Michigan Law Review, Vol. 35, p. 1020, aptly said: The McNair case in Pennsylvania "may easily be explained as an attempt to order investigation of non-criminal matters". A grand jury would be out of its jurisdiction if it attempted by order of court to investigate the lawful business methods of a department store, or the noncriminal alleged inefficiency of a street-cleaning department of a city government. A grand jury is an arm of the criminal courts and criminal courts must confine their activities to criminal matters. In the instant case, Judge OLIVER properly in charging the Grand Jury, correctly confined the scope of the proposed investigation. He said: "The petition makes charges of unlawful conduct on the part of certain persons who are holders of official positions under the government of the State. It is to such alleged unlawful conduct by those persons, — that is, conduct contrary to our criminal laws, — that your inquiry must be confined, as your investigation *Page 328 
must concern itself solely with violations of the criminal laws of this Commonwealth."
Of course, the Court of Oyer and Terminer and Quarter Sessions of the Peace of Philadelphia County, for which Judge OLIVER acted, has jurisdiction of matters involving alleged violations in that County of the penal laws of Pennsylvania. Since Judge OLIVER was not exceeding his jurisdiction in ordering this grand jury to investigate allegedly criminal acts of public officers, where is there any legal justification for the writ of prohibition ordered in this case? I find this entire record and all the arguments made to stop this investigation utterly barren of any such justification. As the Supreme Court of the United States in an unanimous opinion inSmith v. Whitney, 116 U.S. 167, at page 176, said: "A writ of prohibition is never to be issued unless it clearly appears that the inferior court is about to exceed its jurisdiction." The rule thus stated by the United States Supreme Court has been constantly and consistently adhered to by that court and by the highest courts of every state of the Union. I can find no precedent anywhere for the granting of a writ of prohibition in a case like the one now before us. Neither in the majority opinion of this court nor in the argument of counsel has there been shown a single instance where an appellate court has granted a writ of prohibition restraining another tribunal in a matter in which the latter had jurisdiction. That the court for which Judge OLIVER acted in ordering this investigation had jurisdiction of the subject matter is incontestable.
In 1938 the Court of Quarter Sessions of Dauphin County ordered a Grand Jury investigation of charges against State officials and others. The court was asked to issue a writ of prohibition. It, (with the writer of this opinion dissenting) stayed the investigation until the District Attorney presented an amended petition. See Dauphin County Grand JuryInvestigation, 332 Pa. 289, 2 A.2d 783. After the amended petition was filed *Page 329 
this court said: "While we are all impressed with the sincerity of the Governor's statements, the only tribunal under the Constitution that can properly dispose of these issues of fact is the Court of Quarter Sessions of Dauphin County. We cannot invade its constitutional powers . . . The writ of prohibition is refused."
On June 30, 1938, the Pennsylvania Legislature passed an Act (No. 1, Act of 1938, Special Sessions) which was approved on the same day by Governor Earle, making it "unlawful for any court of Oyer and Terminer and general jail delivery or court of Quarter Sessions, or any judge of such courts, to order an investigation by a grand jury of charges against the Governor, or any other civil officer who is liable to impeachment, if the offenses charged would constitute or involve misdemeanor in office," unless under certain circumstances which need not be recited here. This Act was declared unconstitutional by this Court. See Dauphin County Grand Jury Investigation No. 2,332 Pa. 342, 2 A.2d 802, 804. In that case Mr. Justice LINN, speaking for this Court, said: "The right of the people to be protected against crime and their opportunity of ascertaining and punishing the criminal . . . is therefore not only as fully recognized in the constitution as the power to impeach civil officers is recognized . . ." He also said, on p. 357: "There can be no doubt that the delegation to the House of Representatives of the sole power of impeachment of civil officers does not in express words, and cannot be said to have been intended to, confer authority on the legislature to take from the quarter sessions its immemorially exercised power to use the grand jury in the respect challenged." In the instant case "the respect challenged" was a proceeding with the grand jury investigation ordered by the Dauphin County Court. This legislative attempt to interfere with the centuries old investigative functions of grand juries met with such universal condemnation that one of the first acts of the 1939 Legislature was to repeal the above Act of *Page 330 
July 30, 1938. The repealing act was No. 9 and is found on page 9 of the Pamphlet Laws of 1939. In approving the repealing Act, Governor James said: "This bill repeals an act which already has been declared unconstitutional. To repeal such an act after it has been invalidated is not a usual procedure and in my judgment not at all a necessary one. However, since the passage of this act seems to be the only method by which the 1939 Legislature has within its power to make clear that it is entirely out of sympathy with the principles that led to the original enactment of this bill, and since the Legislature has chosen thus to express its sentiments, I am approving this repealer."
The American and English Encyclopedia of Law (2d Ed.), Vol. 23 at p. 200, sums up the law applicable to writs of prohibition as follows: "Where the inferior court has jurisdiction of the matter in controversy, prohibition will not lie. The writ does not lie to prevent a subordinate court from deciding erroneously, or from enforcing an erroneous judgment in a case in which it has a right to adjudicate, and it matters not whether the court below has decided correctly or erroneously; its jurisdiction of the matter in controversy being conceded, prohibition will not lie to prevent an erroneous exercise of that jurisdiction. The exercise of power which it is sought to prohibit must be wholly unauthorized by law. Mere errors or irregularities in the proceedings which do not go to the jurisdiction will not be considered upon an application for a writ of prohibition. The sole question is as to the jurisdiction of the inferior court to take the proposed action, and the merits of the action will not be considered."
There is nothing on which the law is more clear and the authorities more completely in accord than on the nature of a writ of prohibition and the unusual circumstances under which it can be issued by an appellate tribunal. 50 Corpus Juris, sec. 3, p. 655 also sums up the law when it says: The writ of "prohibition, at common *Page 331 
law, was a remedy against encroachment of jurisdiction. Its office was to restrain subordinate courts and inferior judicial tribunals from extending their jurisdiction. . . . The courts have almost universally preserved its original common-law nature, object, and function." Sec. 4, "Prohibition is an 'extraordinary' remedy, granted usually only in cases of necessity, and not for grievances which may be redressed by ordinary proceedings at law or in equity. It is not a remedy in 'the ordinary course of law' ". Sec. 10, "The writ of prohibition should be used with caution and forbearance for the furtherance of justice, and for securing order and regularity in and among inferior tribunals, and it should issue only where the absence or excess of jurisdiction is clear."
In Ex Parte Oklahoma by Haskell, Governor, 220 U.S. 191, the Supreme Court of the United States in a unanimous decision expressed by Chief Justice WHITE, denied a writ of prohibition and in doing so referred to that writ as "an extraordinary remedy". The substance of the decision is that the writ should not issue where the court has jurisdiction of the cause and even if the court has no jurisdiction the writ should not issue if there is another legal remedy by appeal or otherwise.
In People ex rel. Childs v. Extraordinary Trial Term,228 N.Y. 463, 127 N.E. 486, the Court of Appeals of New York said: "The writ of prohibition is an extraordinary remedy for unusual cases, resorted to, not to correct errors, but in aid of substantial power . . . The conclusion is inevitable that if no error prejudicial to relator's rights would appear at the end of the trial, to be corrected on appeal, the trial itself may safely be proceeded with. No injury now exists, nor is apprehension of injury enough to sustain the writ . . . It follows that the unusual circumstances do not exist which call for intervention by [the writ of] prohibition when a tribunal is about to concern itself with matters not within its jurisdiction." *Page 332 
In Alexander v. Crollott, 199 U.S. 580, the United States Supreme Court said, "Although a writ of prohibition will lie to an inferior court, when it is acting manifestly beyond its jurisdiction, such writ will issue only when there is no other remedy," citing numerous cases.
In Zinn v. District Court, 114 N.W. 475, the Supreme Court of North Dakota said a writ of prohibition was "not a writ of right, but is available only when the inferior court, body, or tribunal is about to act without any jurisdiction or in excess of jurisdiction". "The writ of prohibition is not available to arrest further proceedings by a trial court on an indictment found by a grand jury irregularly drawn, summoned, and impaneled, . . . if erroneous rulings are made no question of the jurisdiction of the subject matter nor of the person is presented which can be reviewed through a writ of prohibition." The Court cited Spelling on Extraordinary Relief, Sec. 1716, as follows: "But the writ of prohibition lies only when the inferior court proposes to exceed its lawful jurisdiction as to the person or subject-matter, or in the enforcement of its rulings in a manner or by a means not intrusted to its judgment or discretion." The Court also quotes High on Extraordinary Relief, Sec. 765, as follows: "The writ of prohibition 'being a prerogative writ, it is to be used, like all other prerogative writs, with great caution and forbearance for the furtherance of justice, and to secure order and regularity in judicial proceedings, when none of the ordinary remedies provided by law are applicable. Nor should it be granted except in a clear case of want of jurisdiction in the court whose action it is sought to prohibit.' "
In State ex rel. Pabst v. Circuit Court, 199 N.W. 213, quoting from In Petition of Pierce-Arrow Motor Car Co.,143 Wis. 282, 127 N.W. 998, the Supreme Court of Wisconsin in an opinion by Chief Justice WINSLOW said: ". . . This jurisdiction [to issue a writ of prohibition] is not to be exercised upon light occasion, but only upon some grave exigency; the writs by which it is exercised *Page 333 
will not be used to perform the ordinary functions of an appeal or writ of error; . . . the results [of the proceedings sought to be prohibited] must be not only prejudicial but must involve extraordinary hardship; the remedy by appeal or writ of error must be utterly inadequate; and the application for the exercise of the power of superintending control must be speedy and prompt." In State ex rel. Pabst v. Circuit Court, 199 N.W. 213, the Supreme Court of Wisconsin, after quoting the foregoing, said: "Those principles have been affirmed in a number of cases since that time."
In State ex rel. De Puy v. Evans, 60 N.W. 433, where a writ of prohibition was asked for to restrain a magistrate from proceeding in a criminal case because the warrant was void, the Supreme Court of Wisconsin denied the writ, per Justice CASSODAY, "To allow such writ in such a case . . . would be a complete revolution in criminal procedure. So this court has repeatedly held . . . such writ issues only to restrain the acts of a court or other inferior tribunal exercising some judicial power which it has no legal authority to exercise at all," citing numerous cases.
In State ex rel. Harkness v. Gleason, 119 N.E. 9, the Supreme Court of Indiana said of writs of prohibition: "It is not the policy of courts to exercise such power on slight occasion, but only in special emergency cases to prevent great impending present injury . . . The power of superintending control [by granting a writ of prohibition] will not be exercised in the place of appellate jurisdiction or where another remedy exists."
In People ex rel. Hummel v. Trial Term, 184 N.Y. 30,76 N.E. 732, the Court of Appeals of New York said that "the writ [of prohibition] does not issue as a matter of right, but only in the sound discretion of the court in cases of supreme necessity, where the grievance cannot be redressed by ordinary proceedings at law or in equity or by appeal."
To the same effect is the opinion in People ex rel.Livingston v. Wyatt, 186 N.Y. 383, 79 N.E. 330. *Page 334 
In Ex Parte United States, as owner of Nineteen Barges c.,263 U.S. 389, the Supreme Court of the United States said: "the writ [of prohibition] is a remedy against unwarranted assumptions of jurisdiction and that, besides, the condition of its issue is that the party attacking the jurisdiction has no other remedy. In other words, the writ cannot be made to perform the office of an appeal or writ of error."
In State v. Duffy, 114 Ohio St. 702, 152 N.E. 656, 657, the Supreme Court of Ohio said: "The proper function of the 'writ of prohibition' is to restrain inferior courts from exceeding their jurisdiction."
In Ex Parte Jones, 160 S.C. 63, 158 S.E. 134, 137, 77 A.L.R. 235, the Supreme Court of South Carolina said: "Writ of 'prohibition' only lies to prevent encroachment, excess, usurpation, or improper assumption of jurisdiction on part of inferior tribunal or to prevent great outrage on general principles of law and procedure."
In State v. Young, 29 Minn. 474, 523, 9 N.W. 737, 738, the Supreme Court of Minnesota said: "A writ of prohibition issues usually to courts to keep them within the limits of their jurisdiction, but it may also issue to an officer to prevent the unlawful exercise of judicial or quasi judicial power. Three things are essential to justify the writ: (1) That the court, the officer, or person is about to exercise judicial or quasi judicial power; (2) that the exercise of such power by such court, officer, or person is unauthorized by law; (3) that it will result in injury for which there is no other adequate remedy."
The majority opinion quotes an excerpt from an opinion in re:Matter of Memorial of the Citizens Association, 8 Phila. 478. The two judges whose language is quoted were then serving as judges of the court of Oyer and Terminer and Quarter Sessions. They declined, as they had a right to do, to order a grand jury investigation of certain matters, and when they said that "the exercise of this power rests in the sound discretion of the *Page 335 
court" they merely stated a long-established principle of law. In the present case the exercise of power to order a grand jury investigation rested in the sound discretion of Judge OLIVER. He could have declined to order this investigation had he been so minded. There is nothing in the excerpt cited in the majority opinion which shows that this court is justified in interfering with Judge OLIVER'S exercise of his judicial discretion in ordering this investigation. This court never before prohibited a grand jury from investigating allegedly criminal conduct on the part of public officials or others. It refused to do so in the Dauphin County cases, supra. For centuries in England and here, to the present day, grand juries have investigated alleged violations of law when instructed to do so by the judge who had them in charge. Blackstone, Vol. IV, p. 303, says: "The grand jury are instructed in the articles of their inquiry by a charge from the judge who presides upon the bench."
The original function of a grand jury was to make investigations of offenses committed in its vicinage. Forsythe, "Trial by Jury" p. 215, says: "When the justices in eyre paid their periodical visits to the counties they caused to be summoned before them twelve knights or other good and lawful men for each hundred, and charged them upon their oaths to inquire respecting crimes and offenses committed within their respective hundreds so that they might be ready to present to the court the suspected persons at a future day fixed by the justices. Three jurors were the representatives of and substitutes for the fama patriæ, or public rumor, by which in old times when a man was assailed he was said to bemala creditas and was thereupon arrested and put upon his trial." Thompson  Merriam on Juries, Sec. 463, 7, says: "An accusing body . . . has been known to the law from the time of Henry III . . . Each hundred had its own accusing body. No witnesses were examined. Presentments were made upon the knowledge of the jurors in respect to any such violations of the law as *Page 336 
were the subject of their inquiry." United States Supreme Court Justice JAMES WILSON, one of the fathers of the Federal Constitution, said (2 Wilson's Works 213, 214): "It has been alleged, that grand juries are confined, in their inquiries, to the bills offered to them, to the crimes given them in charge, and to the evidence brought before them by the prosecutor. But these conceptions are much too contracted: they present but a very imperfect and unsatisfactory view of the duty required from grand jurors, and of the trust reposed in them. They are not appointed for the prosecutor or for the court: they are appointed for the government and for the people: and of both the government and people it is surely the concernment, that, on one hand, all crimes, whether given or not given in charge, whether described or not described with professional skill, should receive the punishment, which the law denounces; and that, on the other hand, innocence, however strongly assailed by accusations drawn up in regular form, and by accusers marshalled in legal array, should, on full investigation, be secure in that protection, which the law engages that she shall enjoy inviolate. The oath of a grand juryman — and his oath is the commission, under which he acts — assigns no limits, except those marked by diligence itself, to the course of his inquiries: why, then, should it be circumscribed by more contracted boundaries? Shall diligent inquiry be enjoined? And shall the means and opportunities of inquiry be prohibited or restrained? The grand jury are a great channel of communication, between those who make and administer the laws, and those for whom the laws are made and administered. All the operations of government, and of its ministers and officers, are within the compass of their view and research. They may suggest public improvements and the modes of removing public inconveniences: they may expose to public inspection, or to public punishment, public bad men, and public bad measures."
Chief Justice AGNEW, in his dissenting opinion inHartranft's Appeal, 85 Pa. 433, at page 453, said: "It *Page 337 
[the grand jury] is one of the boasted bulwarks of English liberty handed down to us, and protected by the Declarations of Rights."
The majority opinion discusses the memorial of Harry K. Butcher, and says that "such a general statement that the memorialist has been informed and believes that the Commissioners '. . . have been and are in default in the performance of their statutory duties' is not sufficient to justify a grand jury investigation when challenged as it is here." The answer to that is that a judge can lawfully order a grand jury investigation without any memorial or averments ofany kind from anybody about unlawful acts, and customarily doesso. From the writer's own experience as a judge of the courts of oyer and terminer and quarter sessions for nearly eleven years, and from observation, he knows that many grand jury investigations in Pennsylvania have been ordered by judges on mere rumors or on newspaper articles. There is no authority anywhere for the proposition that in order to justify a grand jury investigation there must be specific averments of the commission of crimes. The very purpose of a grand jury investigation is to ascertain whether or not there have beencrimes committed. In a case in the Federal courts of Pennsylvania about a decade ago In re Grand Jury Proceedings,4 F. Supp. 283, Judge KIRKPATRICK declared, after citing a decision of the United States Supreme Court (Hale v. Henkel,201 U.S. 43), that it was "settled beyond all question that in the federal courts an investigation by the grand jury need not be preceded by any definition whatever of the crimes to be investigated or the persons against whom an accusation is sought." In other words, no man has a right to demand a bill of particulars before he is investigated.
To hold that a court cannot order a grand jury investigation unless both the offenses and the offenders are identified in advance is exactly tantamount to a decision that grand jury investigations should be ordered only when they have no purpose to serve. When the offence *Page 338 
and the offenders are known it is time to swear out warrants. What the majority now prescribe as conditions precedent to a grand jury investigation have been for ages the fruits of grand jury investigations. In Hendricks v. United States,223 U.S. 178, 184, the Supreme Court of the United States said that the identity of the offender, and the precise nature of the offense, if there be one, normally are developed at the conclusion of the grand jury's labors, not at the beginning.
The majority opinion comments also on the fact that the District Attorney of Philadelphia County stated to Judge OLIVER in open court that "from the allegations that have been made here, if there are any acts at all they are not acts of crime". As the majority opinion points out in the footnote, at thattime the District Attorney had not seen the memorial. Whether the District Attorney wanted this investigation or not is immaterial. A grand jury investigation can be ordered even if a district attorney is opposed to it. In the present instance the district attorney's position is correct. He neither requests nor opposes the investigation. Like Judge OLIVER, he accuses and prejudges nobody. He states in his answer that he "submits himself to such order as the Court may make with respect to whether he shall continue to aid and assist the Grand Jury in making such investigation".
The majority opinion also says that there must be noted "a fact of more significance; it appears in the answer of the learned judge. We infer from it that the learned judge misapprehended the memorial and that his action was influenced by that misapprehension". The court adds: "It seems clear to us that commissioners who took office August 1, 1941, much less than two years before the memorial was filed, cannot possibly be charged with wilful default for the conduct of Commissioners not in office." The answer to this is that Judge OLIVER, in ordering this investigation, "charged" no commissioner or anybody else with "wilful default" or anything else. He made clear that the purpose of the investigation *Page 339 
was to ascertain whether or not there had been any violations of the criminal laws of this Commonwealth by the members of the Registration Commission. He said: "In the interest of the people of this city it is highly important that there be had promptly a careful, searching, and impartial investigation and consideration of these charges, to the end that, if they are found to be true, the guilty may be indicted, tried, and punished, and, on the other hand, if they are found not to be true, those against whom the charges have been made may be exonerated." He also correctly added: "In this Commonwealth the court, acting upon a petition as presented here, or upon facts from any trustworthy source, may direct investigation by the grand jury or matters of general public importance which, from their operation in the entire community, might, if permitted to continue, endanger public safety, morals or health, demoralize the personal security of members of the public or permit systematic criminal acts and misdemeanor in office on the part of public officers."
In making this statement Judge OLIVER took a position which was supported by one of the State's greatest judges, President Judge Rice of the Superior Court, who thirty-four years ago, inCommonwealth v. Klein, 40 Pa. Super. 352, said: "Criminal courts of their own motion call the attention of grand juries to and direct the investigation of matters of general public import, which, from their nature and operation in the entire community, justify such intervention." This principle was reiterated as recently as 1935 in Com. v. Hackney, 117 Pa. Super. 519. In Frisbie v. U.S., 157 U.S. 160, the Supreme Court of the United States said: "In this country . . . [it] is for the grand jury to investigate any alleged crime, no matter how or by whom suggested to them, and after determining that the evidence is sufficient to justify putting the party suspected on trial, to direct the preparation of the formal charge or indictment."
Sir William Blackstone defined a writ of prohibition as follows: "A writ issuing properly out of the court of *Page 340 
king's bench, being the king's prerogative writ . . . directed to the judge and parties of a suit in any inferior court, commanding them to cease from the prosecution thereof, upon a suggestion that either the cause originally, or some collateral matter arising therein, did not belong to that jurisdiction, but to the cognizance of some other court": Blackstone Vol. 3, Ch. 112. During the nearly two centuries which have elapsed since Blackstone described the purposes of this extraordinary writ it has never been used, until in this case, to stay the processes of a court which had jurisdiction of the subject-matter of its official inquiry. That the court which ordered this investigation had jurisdiction in the matter is, of course, undisputed and indisputable. The jurisdiction of a court means its authority to act judicially, as an agency of the state, on a matter brought before it. The Supreme Court of Vermont said in Perry v. Morse, 57 Vt. 509, 513: " 'Jurisdiction' is the power of a court or a judge to entertain action, petition, or other proceeding." In Benedict v. Clarke,123 N.Y. S. 964, 966, 139 A.D. 242, the Appellate Division of the Supreme Court of New York said: "A judicial officer has 'jurisdiction' when he has power to inquire into the facts, to apply the law, and to pronounce the judgment." In Morrow v.Corbin, 122 Tex. 553, 62 S.W.2d 641, the Supreme Court of Texas said: " 'Jurisdiction' of particular court is that portion of judicial power which it has been authorized to exercise by Constitution or by valid statute."
I agree with the majority opinion that "judicial discretion requires action in conformity with the law". It is because it is clear to me that the issuance of a writ of prohibition in this case is not "in conformity with law" as the authorities cited and countless others that could be cited conclusively demonstrate, that I am opposed to it and record my opposition in this dissenting opinion.
Mr. Justice HORACE STERN and Mr. Justice PARKER concurred in this dissent. *Page 341